DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 7/12/2022. Claims 1, 2, 8–10, 13, 17, and 19–20 have been amended. Claim 7 has been canceled. Claims 1–6 and 8–20 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 7/12/2022 render the claim objections moot. Accordingly, the claim objections are withdrawn.
	However, the amendments raise new grounds of objection. See Claim Objection section below.

Applicant’s amendments filed on 7/12/2022 render the claim rejections under § 112(b) moot. Accordingly, the claim rejections under § 112(b) are withdrawn.

Applicant’s amendments filed on 7/12/2022 render the claim rejections under § 102 moot. Accordingly, the claim rejections under § 102 are withdrawn.

Applicant’s arguments and amendments filed on 7/12/2022 in regards to the claim rejections under § 103 have been fully considered but are unpersuasive.
	Applicant argues that the cited art, taken individually or combined, fail to teach or suggest the features of: determining whether to set approval of quick-start control over the platooning; and automatically reforming the platoon vehicles corresponding to the platoon arrangement information stored in the memory when the quick start control over the platooning vehicles is set, as recited by claims 1, 19, and 20.
	Examiner respectfully disagrees. The combination of Kobayashi and Park disclose the above features. 
First, Kobayashi discloses automatically forming a platoon based on the platoon arrangement information when controlling the platooning (“The platoon organization processor 102 organizes the platoon, using the application information DB 151 and the basic information DB 152, and stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., a platoon is automatically formed based on platoon arrangement information].” ¶ 61. See also ¶ 62, which describes how the formation is automatically performed.).
Continuing, Park teaches determining whether to set approval of quick-start control over the platooning vehicles (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14. “The follow vehicles may transmit a platoon request message for joining the platoon to the leader vehicle.” ¶ 113. “The leader vehicle may determine whether the follow vehicles correspond to the first group which can join the platoon.” ¶ 114. That is, upon receiving a platoon request message, a leader vehicle may determine whether to set approval of quick-start control over the following (i.e., platooning) vehicles.). 
As to the broadest reasonable interpretation of quick-start control,  Examiner notes that, in the art, quick-start control is not a common term with an explicit definition. Furthermore, the Specification at most discloses in relation to the definition of quick-start control that: 
“when the set value is ‘LV Quick start control approved’ indicating that Quick start control is approved to the leading vehicle (LV), the leading vehicle (LV) may form a platoon even though the following vehicle does not transmit any request.” (Emphasis added.) ¶ 95.
Keeping the above in mind, the broadest reasonable interpretation of quick-start control is a performance of control to automatically form a platoon without a request. 
Moving on, as shown above Park teaches an embodiment wherein following vehicles may request to join a platoon of a leader vehicle. The leader vehicle may determine—automatically without input from a driver or a passenger—whether the following vehicles may join the platoon. As discussed, this automatic formation of a platoon without a request is analogous to performing quick-start control. When the following vehicles join the already-formed platoon, the original configuration of the platoon is modified; hence, the platoon is, per the broadest reasonable interpretation of the claim, reformed. 
	As to motivation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kobayashi with the features of: determining whether to set approval of quick-start control over the platooning vehicles; and automatically reforming the platooning vehicles corresponding to the platoon arrangement information stored in the memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set, as taught by Park, because these features are useful in the art for improving the automatic control of platooning vehicles. 

Claim Objections
Claims 1, 19, and 20 are objected to because of claim informalities.
	As to claim 1, 19, and 20, the claim limitation “set approval of quick-start control over the platooning” appears to be missing the word “vehicles”. Examiner suggests amending the claim to read “set approval of quick-start control over the platooning vehicles.” 
Additionally, the claim element “the quick start control” appears to be a typo. Examiner suggests amending the claim to read “the quick-start control.”
Finally, the claim limitation “control over of the platooning vehicles” appears to be a typo. Examiner suggests amending the claim to read “control over .”
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6 and 8–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1, 19, and 20, the recitation “wherein the processor is configured to: … automatically reform the platooning vehicles … when the quick start control over the platooning vehicles is set” constitutes new matter because the claimed embodiment is not present in the original specification. In the Remarks, Applicant pointed to original claim 7 to support the addition of the recitation. (See Remarks, p. 7.) However, original claim 7 has no reference towards automatically reforming the platooning vehicles when the quick start control over the platooning vehicles is set. As a matter of fact, there appears to be no mention in the specification of an embodiment of automatically reforming the platooning vehicles, wherein a platoon is formed, quick-start control is approved, and the platoon is subsequently reformed. At most, the specification describes performing quick-start control wherein a platoon is automatically formed without a request (See ¶¶ 92–94, FIG. 6.). However, automatically forming a platoon is different than automatically reforming a platoon as forming a platoon relates to starting a platoon, while reforming a platoon relates to modifying an existing platoon. Hence, there is no support in the original specification for an embodiment of automatically reforming the platooning vehicles after the platooning vehicles have been originally formed. Accordingly, the claimed embodiment constitutes new matter.
	Claims 2–6 and 8–18 depend on claim 1.
	Accordingly, 1–6 and 8–20 are rejected under § 112(a).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6, and 19–20, are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi et al. (US20200402408A1) in view of Park et al. (US20200184827A1); from here on referred to as Kobayashi and Park.

As to claim 1, Kobayashi discloses an apparatus for controlling platooning, the apparatus comprising: 
a processor configured to control the platooning (“A platoon organization processor 102.” ¶ 42; see also FIG. 3.); and
a memory configured to store platoon arrangement information of platooning vehicles during the platooning (“A main memory 52.” ¶ 45; see also FIG. 4.),
wherein the processor is configured to:
automatically form a platoon based on the platoon arrangement information when controlling the platooning (“The platoon organization processor 102 organizes the platoon, using the application information DB 151 and the basic information DB 152, and stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., a platoon is automatically formed based on platoon arrangement information].” ¶ 61. See also ¶ 62, which describes how the formation is automatically performed.).
Kobayashi fails to explicitly disclose:
	determining whether to set approval of quick-start control over the platooning vehicles; and
	automatically reform the platooning vehicles corresponding to the platoon arrangement information stored in the memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set.
	However, Park teaches:
	determining whether to set approval of quick-start control over the platooning vehicles (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14. “The follow vehicles may transmit a platoon request message for joining the platoon to the leader vehicle.” ¶ 113. “The leader vehicle may determine whether the follow vehicles correspond to the first group which can join the platoon.” ¶ 114. That is, upon receiving a platoon request message, a leader vehicle may determine whether to set approval of quick-start control over the following (i.e., platooning) vehicles.); and
	automatically reform the platooning vehicles corresponding to the platoon arrangement information stored in the memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14. “The follow vehicles may transmit a platoon request message for joining the platoon to the leader vehicle.” ¶ 113. “The leader vehicle may determine whether the follow vehicles correspond to the first group which can join the platoon.” ¶ 114. That is, upon receiving a platoon request message, a leader vehicle may determine—automatically without input from a driver or a passenger—whether to set approval of quick-start control over the following (i.e., platooning) vehicles. When the following vehicles join the platoon, the original configuration is modified; hence, the platoon is, per the broadest reasonable interpretation of the claim, reformed.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches determining whether to set approval of quick-start control over the platooning vehicles, and automatically reforming the platooning vehicles when the quick start control is set.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kobayashi with the features of: determining whether to set approval of quick-start control over the platooning vehicles; and automatically reforming the platooning vehicles corresponding to the platoon arrangement information stored int eh memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set, as taught by Park, because these features are useful in the art for improving the automatic control of platooning vehicles. 

Independent claim 20 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claim 2, Kobayashi discloses wherein the memory is configured to store the platoon arrangement information by mapping a role on the platooning line to a vehicle identification (ID) of each of the platooning vehicles (See FIG. 5, which shows that the application information database (DB) 151 maps a role (e.g., follow, lead) to a Vehicle ID.).

As to claim 3, Kobayashi discloses wherein the processor is configured to cause the memory to store present platoon arrangement information of the platooning vehicles when the platooning vehicles are in a maintain mode (“The platoon organization processor 102 … stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., present platoon arrangement may be stored].” ¶ 61. See also FIG. 8., which showcases that present platoon arrangement information may be stored and periodically updated while platooning. “Autonomous driving of the following vehicles 3 may be performed while communicating with the leading vehicle 3 or the preceding vehicle 3 or may be autonomously performed by various sensors [i.e., operating in a platoon autonomously—wherein the longitudinal, lateral, and inter-vehicle distance control are performed by at least a processor—is analogous to operating in a maintain mode].” ¶ 102.).

As to claim 6, Kobayashi discloses wherein the processor is configured to: notify that the present platoon arrangement information is stored in the memory (“When accepting the application from the vehicle 3, determining that the application is valid and storing the application information in the application information DB 151, the application acceptance processor 101 performs the notice to the platoon organization processor 102 [i.e., the processor 101 notifies the processor 102 that the present platoon information is stored in the memory].” ¶ 62.).

As to claim 19, Kobayashi discloses a vehicle system comprising:
	a communication device configured to communicate among platooning vehicles (“Communication device 54.” ¶ 45; see also FIG. 4.);
	a platooning control apparatus configured to:
store platoon arrangement information of the platooning vehicles during controlling platooning thereof (“A main memory 52.” ¶ 45; see also FIG. 4. “The platoon organization processor 102 organizes the platoon, using the application information DB 151 and the basic information DB 152, and stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., platoon arrangement information is stored].” ¶ 61.); and
automatically perform the platooning based on the stored platoon arrangement information when controlling the platooning (“The platoon organization processor 102 organizes the platoon, using the application information DB 151 and the basic information DB 152, and stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., a platoon is automatically formed based on platoon arrangement information].” ¶ 61. See also ¶ 62, which describes how the formation is automatically performed.); and
an interface device configured to display the platoon arrangement information (“The display device 56 is a device for performing information output to the operator and the like.” ¶ 47; see also FIG. 4.). 
Kobayashi fails to explicitly disclose:
	determining whether to set approval of quick-start control over the platooning vehicles; and
	automatically reform the platooning vehicles corresponding to the platoon arrangement information stored in the memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set.
	However, Park teaches:
	determining whether to set approval of quick-start control over the platooning vehicles (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14. “The follow vehicles may transmit a platoon request message for joining the platoon to the leader vehicle.” ¶ 113. “The leader vehicle may determine whether the follow vehicles correspond to the first group which can join the platoon.” ¶ 114. That is, upon receiving a platoon request message, a leader vehicle may determine whether to set approval of quick-start control over the following (i.e., platooning) vehicles.); and
	automatically reform the platooning vehicles corresponding to the platoon arrangement information stored in the memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14. “The follow vehicles may transmit a platoon request message for joining the platoon to the leader vehicle.” ¶ 113. “The leader vehicle may determine whether the follow vehicles correspond to the first group which can join the platoon.” ¶ 114. That is, upon receiving a platoon request message, a leader vehicle may determine—automatically without input from a driver or a passenger—whether to set approval of quick-start control over the following (i.e., platooning) vehicles. When the following vehicles join the platoon, the original configuration is modified; hence, the platoon is, per the broadest reasonable interpretation of the claim, reformed.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches determining whether to set approval of quick-start control over the platooning vehicles, and automatically reforming the platooning vehicles when the quick start control is set.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kobayashi with the features of: determining whether to set approval of quick-start control over the platooning vehicles; and automatically reforming the platooning vehicles corresponding to the platoon arrangement information stored int eh memory without a request and approval process for reforming the platoon, when the quick start control over the platooning vehicles is set, as taught by Park, because these features are useful in the art for improving the automatic control of platooning vehicles. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park as applied to claim 1, further in view of Laws et al. (US20200057453A1); from here on referred to as Laws.

As to claim 4, Kobayashi discloses wherein the processor is configured to:
determine whether previously stored platoon arrangement information is present in a memory region when storing the platoon arrangement information in the memory (“When extracting the only platoon 4 that needs arrangement of the driver 3B, the driver arrangement processor 123 refers to the schedule information of the previous day on arrangement of the drivers 3B, of the resource arrangement schedule information 173B, and acquires the arrangement status of the drivers 3B at the operation end time of the previous day, i.e., the operation start time of the present day [i.e., the presence of previously stored platoon arrangement information is necessarily determined].” ¶ 161.); and
provide the previously stored platoon arrangement information when the previously stored platoon arrangement information is present (“When extracting the only platoon 4 that needs arrangement of the driver 3B, the driver arrangement processor 123 refers to the schedule information of the previous day on arrangement of the drivers 3B, of the resource arrangement schedule information 173B, and acquires the arrangement status of the drivers 3B at the operation end time of the previous day, i.e., the operation start time of the present day [i.e., previously stored platoon arrangement information may be provided].” ¶ 161.).
The combination Kobayashi and Park fails to explicitly disclose previously stored platoon arrangement information which is selected by a user.
However, Laws teaches previously stored platoon arrangement information which is selected by a user (“In some embodiments, a formation must be selected and a display may convey that to a driver at element 1301.” ¶ 163.). 
Kobayashi discloses an apparatus for automatically forming a platoon based on platoon arrangement information, wherein the apparatus further determines if previously stored platoon arrangement is stored and subsequently provides the previously stored platoon arrangement. Park teaches automatically reforming platooning vehicles when quick-start control is set. Laws teaches a user selecting previously stored platoon arrangement information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi and Park with the feature of: previously stored platoon arrangement information which is selected by a user, as taught by Laws, because providing stored platoon arrangement information to a user upon selection is a well-known feature in the art of platoon control. This feature enables a user to understand and visualize an available platoon arrangement. Accordingly, platoon control is enhanced.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, and in view of Laws as applied to claim 4, further in view of Ogata (US20220058956A1).

As to claim 5, Kobayashi discloses wherein the processor is configured to: store present platoon arrangement information, when the previously stored platoon arrangement information is present (“The platoon organization processor 102 … stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., present platoon arrangement may be stored].” ¶ 61. See also FIG. 8., which showcases that present platoon arrangement information may be stored and periodically updated while platooning.).
The combination of Kobayashi, Park, and Laws fails to explicitly disclose deleting the previously stored platoon arrangement information in response to a request of the user.
However, Ogata teaches deleting the previously stored platoon arrangement information in response to a request of the user (“The applicant also performs pressing a registration button provided on the application registration web page. Then, the terminal 3 generates application information of platooning including various types of information that was input to the input fields [i.e., upon a request of a user, the process of determining if implementation of platooning is possible is begun].” ¶ 52; see also FIG. 5. “The implementation permission unit 16 stores the application information stored in the application table in an implementation schedule table, and deletes the application information from the application table (step S107) [i.e., previously stored platoon arrangement information may be deleted upon the request of a user].” ¶ 58; see also FIG. 5.). 
Kobayashi discloses an apparatus for automatically forming a platoon based on platoon arrangement information, wherein the apparatus further determines if previously stored platoon arrangement is stored and consequently provides the previously stored platoon arrangement. Park teaches automatically reforming platooning vehicles when quick-start control is set. Laws teaches a user selecting previously stored platoon arrangement information. Ogata teaches deleting the previously stored platoon arrangement information in response to a request of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, and Laws and include the feature of: deleting the previously stored platoon arrangement information in response to a request of the user, as taught by Ogata, because this feature allows for the removal of undesirable platoon arrangements. Through this feature, unnecessary data may be removed from the memory, and the user will be able to tailor their selections to their satisfaction. Accordingly, platoon control is enhanced.

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park as applied to claim 1, further in view of Funabashi (US20140172265A1).

As to claim 8, Kobayashi fails to explicitly disclose performing quick-start control.
	However, Park teaches performing quick-start control (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi with the feature of performing quick-start control, as taught by Park, because this feature enables the relatively quick formation of platoons, hence saving time and providing convenience to users. Accordingly, platoon control is enhanced.
	The combination of Kobayashi and Park fails to explicitly disclose:
receiving, from following vehicles of the platooning vehicles, setting information for approval of control over the following vehicles; and
determining whether a vehicle, which does not approve the control, of the following vehicles is present.
However, Funabashi teaches:
receiving, from following vehicles of the platooning vehicles, setting information for approval of control over the following vehicles (“The convoy travel ECU 30 determines that the convoy travel is performed when a convoy mode setting is set into a convoy travel mode, and in addition, when a permission (corresponding to a connection permitting signal) of the convoy travel is received from the preceding vehicle, or when a request (corresponding to a connection request signal) of the convoy travel is received from the follower vehicle [i.e., setting information for approval of platoon control over following vehicles may be received].” ¶ 29.); and
determining whether a vehicle, which does not approve the control, of the following vehicles is present (“In a case where a response of the subject vehicle C1 for the connection request signal, which the follower vehicle C3 has transmitted, represents the connection rejection signal, the follower vehicle C3 does not perform the connected travel with the subject vehicle C1.” ¶ 112.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi and Park and include the features of: receiving, from following vehicles of the platooning vehicles, setting information for approval of control over the following vehicles; and determining whether a vehicle, which does not approve the control, of the following vehicles is present, as taught by Funabashi, because these features improves the coordination of vehicle platoons by forming the platoons in a more time-efficient manner. Moreover, these features aid in avoiding incorporating undesirable vehicles in the platoon. Accordingly, platoon control is enhanced.

As to claim 9, Kobayashi fails to explicitly disclose performing quick-start control.
	However, Park teaches performing quick-start control (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi with the feature of performing quick-start control, as taught by Park, because this feature enables the relatively quick formation of platoons, hence saving time and providing convenience to users. Accordingly, platoon control is enhanced.
The combination of Kobayashi and Park fails to explicitly disclose:
determining that automatic platooning is failed, when at least one following vehicle, which does not approve the control, of the following vehicles is present; and
notifying that the automatic platooning is failed.
However, Funabashi teaches:
determining that automatic platooning is failed, when at least one following vehicle, which does not approve the control, of the following vehicles is present (“In a case where a response of the subject vehicle C1 for the connection request signal, which the follower vehicle C3 has transmitted, represents the connection rejection signal, the follower vehicle C3 does not perform the connected travel with the subject vehicle C1.” ¶ 112.); and
notifying that the automatic platooning is failed (“The convoy travel ECU 30 notifies a driver of the follower vehicle C3 that the preceding vehicle … has notified a connection rejection.” ¶ 107.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches determining that automatic platooning has failed when a vehicle which does not approve control is present and notifying the occurrence thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi and Park and include the features of: determining that automatic platooning is failed, when at least one following vehicle, which does not approve the control, of the following vehicles is present; and notifying that the automatic platooning is failed, as taught by Funabashi, because these feature aids in preventing the formation of undesirable platoons. Moreover, user experience is enhanced as a notification that platooning has failed may alleviate confusion.  Accordingly, platoon control is enhanced.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, and in view of Funabashi as applied to claim 8, further in view of Laws.

As to claim 10, Kobayashi fails to explicitly disclose performing quick-start control.
	However, Park teaches performing quick-start control (“[An] object of the present invention is to provide a vehicle control device and a vehicle comprising the same, which can perform platooning by automatically forming a platoon even without a request and/or a grant of passengers [i.e., quick-start control is performed].” (Emphasis added.) ¶ 14.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi with the feature of performing quick-start control, as taught by Park, because this feature enables the relatively quick formation of platoons, hence saving time and providing convenience to users. Accordingly, platoon control is enhanced.
	The combination of Kobayashi, Park, and Funabashi fails to explicitly disclose determining whether the platooning is possible by receiving sensor information and vehicle information from the following vehicles, when all the following vehicles approve control.
However, Laws teaches determining whether the platooning is possible by receiving sensor information and vehicle information from the following vehicles, when all the following vehicles approve control (“Once the lead vehicle V1 and following vehicle V2 have been designated, are in close enough proximity that a V2V link between them has been established, and, in some embodiments, the following vehicle has identified one or more sensor inputs that correspond to the lead vehicle, and has also received authorization to follow the designated lead vehicle V1, automated following can begin [i.e., platooning may be determined to be possible based on sensor information and vehicle designation (e.g., lead or follow)].” ¶ 67. “A leading vehicle may not be able to determine what is behind a following vehicle with its sensors … [a]s such, it may be beneficial for two or more vehicles in a platoon to communicate data with each other, an FTL system, and/or a NOC [i.e., sensor information of the following vehicle may be received].” ¶ 121.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, and Funabashi and include the feature of: determining whether the platooning is possible by receiving sensor information and vehicle information from the following vehicles, when all the following vehicles approve control, as taught by Laws, because the incorporation of this feature enables a safer and more effective way of forming platoons. For example, determining whether platooning is possible based on sensor information from the rear vehicles may improve safety as said sensor data may indicate dangers that are not necessarily visible or detectable to the lead vehicle. As another example, determining whether platooning is possible based on vehicle information aids in more effectively identifying situations where platooning is possible. Accordingly, platoon control is enhanced.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, in view of Funabashi, and in view of Laws as applied to claim 10 above, and further in view of Klingemann (US20210182997A1), in view of Sujan et al. (US20200027355A1; from here on referred to as Sujan), in view of Switkes et al. (US20200125086A1; from here on referred to as Switkes ‘086), and in view of Graves (US20180114439A1).

As to claim 11, the combination of Kobayashi and Park fails to explicitly disclose determining notifying that the automatic platooning is failed. 
However, Funabashi teaches determining and notifying that the automatic platooning is failed (“The convoy travel ECU 30 notifies a driver of the follower vehicle C3 that the preceding vehicle … has notified a connection rejection.” ¶ 107.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches notifying that platooning has failed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi and Park and include the feature of: determining and notifying that automatic platooning is failed, as taught by Funabashi, because this feature improves user experience as a notification that platooning has failed may alleviate confusion. Accordingly, platoon control is enhanced.
The combination of Kobayashi, Park, Funabashi, and Laws fails to explicitly disclose determining that the platooning is failed when it is determined that a sensor is failed.
However, Klingemann teaches determining that the platooning is failed when it is determined that a sensor is failed (“A sensor failure can be detected, and the respective platoon may be dissolved before any damage occurs [i.e., platooning fails when a sensor is failed].” ¶ 15.). 
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches notifying that platooning has failed. Klingemann teaches that platooning is failed when it is determined that a sensor is failed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, and Laws and include the feature of: determining that the platooning is failed when it is determined that a sensor is failed, as taught by Klingemann, because this feature enhances safety by preventing an unsafe situation such as platooning with a failed sensor. Accordingly, automatic platooning is enhanced. 
The combination of Kobayashi, Park, Funabashi, Laws, and Klingemann fails to explicitly disclose determining that the platooning is failed when it is determined that an engine is turned off.
However, Sujan teaches determining that the platooning is failed when it is determined that an engine is turned off (“If the engine fails … the deserter could be removed from the initial platoon. If the deserter leaves the initial platoon … the method progresses to … the end-of platoon second step.” ¶ 71.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches notifying that platooning has failed. Klingemann teaches that platooning is failed when it is determined that a sensor is failed. Sujan teaches that platooning is failed when it is determined that an engine is turned off.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, and Klingemann and include the feature of: determining that the platooning is failed when it is determined that an engine is off, as taught by Sujan, because this feature enhances safety by preventing an unsafe situation such as performing platooning when an engine is off. Accordingly, automatic platooning is enhanced. 
The combination of Kobayashi, Park, Funabashi, Laws, Klingemann, and Sujan fails to explicitly disclose determining that the platooning is failed when it is determined that a vehicle control is failed.
However, Switkes ‘086 teaches determining that the platooning is failed when it is determined that a vehicle control is failed (“A platoon may be dissolved in response to unintended or excessive acceleration during platooning [i.e., platooning fails when a vehicle control is failed].” ¶ 80.)
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches notifying that platooning has failed. Klingemann teaches that platooning is failed when it is determined that a sensor is failed. Sujan teaches that platooning is failed when it is determined that an engine is turned off. Switkes ‘086 teaches that platooning is failed when it is determined that a vehicle control is failed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, Klingemann, and Sujan and include the feature of determining that the platooning is failed when it is determined that a vehicle control is failed, as taught by Switkes ‘086, because this feature enhances safety by preventing an unsafe situation such as platooning when a vehicle control is failed. Accordingly, platoon control is enhanced. 
The combination of Kobayashi, Park, Funabashi, Laws, Klingemann, Sujan, and Switkes ‘086 fails to explicitly disclose determining that the platooning is failed when it is determined that a distance to a front vehicle is within a preset distance.
However, Graves teaches determining that the platooning is failed when it is determined that a distance to a front vehicle is within a preset distance (“If the control module 74 determines that the following platoon vehicle 70 has reached its minimum stopping distance relative to at least one of the lead platoon vehicle 50, the hazard 16, the primary vehicle 12, and the intermediate vehicle 60, the control module 74 can alert the driver of the following platoon vehicle 70 and instruct the driver of the following platoon vehicle 70 to disengage from the platoon.” ¶ 26.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches notifying that platooning has failed. Klingemann teaches that platooning is failed when it is determined that a sensor is failed. Sujan teaches that platooning is failed when it is determined that an engine is turned off. Switkes ‘086 teaches that platooning is failed when it is determined that a vehicle control is failed. Graves teaches that platooning is failed when it is determined that a distance to a front vehicle is within a preset distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, Klingemann, Sujan, and Switkes ‘086 and include the feature of: determining that the platooning is failed when it is determined that a distance to a front vehicle is within a preset distance, as taught by Graves, because this feature enhances safety by preventing platooning when a distance to a front vehicle is within a preset distance. Accordingly, platoon control is enhanced. 

Claims 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, in view of Funabashi, and in view of Laws as applied to claim 10, further in view of Smartt et al. (US20180211546A1); from here on referred to as Smartt.

As to claim 12, the combination of Kobayashi, Park, Funabashi, and Laws fails to explicitly disclose:
determining whether the platooning vehicles are arranged based on the platoon arrangement information stored in the memory, when the platooning is possible; and
starting the platooning when the platooning vehicles are arranged based on the platoon arrangement information stored in the memory.
However, Smartt teaches:
determining whether the platooning vehicles are arranged based on the platoon arrangement information stored in the memory, when the platooning is possible (“Authorizing, at the NOC, formation of the platoon, wherein authorizing formation of the platoon includes: specifying a first location at which the platoon may begin; and specifying a second location, beyond the first location, and beyond which platooning is not authorized; the authorizing enabling the lead and following vehicles to form the platoon [i.e., authorizing the formation of the platoon involves determining whether the platooning vehicles are arranged based on platoon arrangement information. Furthermore, a networks operation center (NOC) is associated with performing operations through computers, which use memory for storage. Accordingly, the platoon arrangement information would be stored in a memory].” ¶ 50.); and
starting the platooning when the platooning vehicles are arranged based on the platoon arrangement information stored in the memory (“Authorizing, at the NOC, formation of the platoon, wherein authorizing formation of the platoon includes: specifying a first location at which the platoon may begin; and specifying a second location, beyond the first location, and beyond which platooning is not authorized; the authorizing enabling the lead and following vehicles to form the platoon [i.e., a networks operation center (NOC) is associated with performing operations through computers, which use memory for storage. Accordingly, the platoon arrangement information would be stored in a memory].” ¶ 50.). 
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information obtained from the following vehicles. Smartt teaches starting the platooning when the platooning vehicles are arranged based on stored platoon arrangement information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, and Laws and include the features of: determining whether the platooning vehicles are arranged based on the platoon arrangement information stored in the memory, when the platooning is possible; and starting the platooning when the platooning vehicles are arranged based on the platoon arrangement information stored in the memory, as taught by Smartt, because these features improve the efficiency of vehicle platooning by, for example, ascertaining that the vehicle platoon is arranged to ensure that the vehicles are in the correct positions prior to starting platooning. Accordingly, platoon control is enhanced.

As to claim 16, the combination of Kobayashi and Park fails to explicitly disclose wherein the processor is configured to: determine platooning modes of all following vehicles based on inter-vehicle distances between all the following vehicles and front vehicles of all the following vehicles, when the platooning is started.
	However, Funabashi teaches determining platooning modes of all following vehicles based on inter-vehicle distances between all the following vehicles and front vehicles of all the following vehicles, when the platooning is started (“It is appropriate that the inter-vehicle distance to the preceding vehicle, should be swiftly adjusted from a short inter-vehicle distance in the convoy travel mode to a longer inter-vehicle distance in a normal travel mode [i.e., platooning modes may be differentiated based on inter-vehicle distances].” ¶ 22.). 
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches determining platooning modes based on inter-vehicle distances. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi and Park with the feature of: determining platooning modes of all following vehicles based on inter-vehicle distances between all the following vehicles and front vehicles of all the following vehicles, when the platooning is started, as taught by Funabashi, because this feature may aid in determining effective modes of platooning given the inter-vehicle distances of the vehicles. For example, determining that an autonomous mode is applicable when the vehicles are within a certain preset distance may ensure that reliable vehicle-to-vehicle communication can take place, thus improving the efficiency and safety of platooning. Accordingly, platoon control is enhanced.

Claims 13–15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, in view of Funabashi, and in view of Laws as applied to claim 10, further in view of Bergquist et al. (US20210132630A1; from here on referred to as Bergquist) and in view of Smartt.

As to claim 13, the combination of Kobayashi, Park, Funabashi, and Laws fails to explicitly disclose:
	comparing a speed of a first following vehicle measured by the first following vehicle of the following vehicles with a speed of the first following vehicle, which is measured by a front sensor of a second following vehicle travelling behind the first following vehicle, when the platooning is possible; and
	determining whether the second following vehicle is travelling behind the first following vehicle.
However, Bergquist teaches:
	comparing a speed of a first following vehicle measured by the first following vehicle of the following vehicles with a speed of the first following vehicle, which is measured by a front sensor of a second following vehicle travelling behind the first following vehicle, when the platooning is possible (“In alternative embodiments, the determination whether the vehicle in front of the non-participating vehicle is the last vehicle in the string, may be done by comparing velocity and acceleration data in the wireless communication, to velocity and acceleration data determined by means of a sensor, such as a radar sensor.” ¶ 17.); and
determining whether the second following vehicle is travelling behind the first following vehicle (“In alternative embodiments, the determination whether the vehicle in front of the non-participating vehicle is the last vehicle in the string, may be done by comparing velocity and acceleration data in the wireless communication, to velocity and acceleration data determined by means of a sensor, such as a radar sensor.” ¶ 17.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, and Laws and include the feature of: comparing a speed of a first following vehicle measured by the first following vehicle of the following vehicles with a speed of the first following vehicle, which is measured by a front sensor of a second following vehicle travelling behind the first following vehicle, when the platooning is possible; and determining whether the second following vehicle is travelling behind the first following vehicle, as taught by Bergquist, because this feature is a useful feature, for instance, for contextualizing the external situation of the vehicle. Continuing, determining whether the second following vehicle is travelling behind the first following vehicle may be useful for ensuring that platooning is being performed correctly (e.g., in the correct arrangement). Accordingly, platoon control is enhanced.
	The combination of Kobayashi, Park, Funabashi, Laws, and Bergquist fails to explicitly disclose verifying the platoon arrangement.
	However, Smartt teaches verifying the platoon arrangement (“Authorizing, at the NOC, formation of the platoon, wherein authorizing formation of the platoon includes: specifying a first location at which the platoon may begin; and specifying a second location, beyond the first location, and beyond which platooning is not authorized; the authorizing enabling the lead and following vehicles to form the platoon [i.e., authorizing a formation of a platoon is analogous to verifying the platoon arrangement because the authorization involves determining that the platoon is in the correction formation—that is, verifying the platoon arrangement—and then proceeding to perform the platooning].” ¶ 50.).
 Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle. Smartt teaches verifying the platoon arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, and Bergquist and include the feature of: verifying the platoon arrangement, as taught by Smartt, because this feature is useful for ensuring that vehicles of a platoon are in correct positions prior to starting platooning. Accordingly, platoon control is enhanced.

As to claim 14, the combination of Kobayashi, Park, Funabashi, Laws, and Bergquist fails to explicitly disclose:
	verifying the platoon arrangement with respect to all the following vehicles; and
	starting the platooning when the verification of the platoon arrangement is completed with respect to all the following vehicles.
	However, Smartt teaches: 
	verifying the platoon arrangement with respect to all the following vehicles (“Authorizing, at the NOC, formation of the platoon, wherein authorizing formation of the platoon includes: specifying a first location at which the platoon may begin; and specifying a second location, beyond the first location, and beyond which platooning is not authorized; the authorizing enabling the lead and following vehicles to form the platoon [i.e., authorizing a formation of a platoon is analogous to verifying the platoon arrangement because the authorization involves determining that the platoon is in the correction formation—that is, verifying the platoon arrangement—and then proceeding to perform the platooning].” ¶ 50.); and
	starting the platooning when the verification of the platoon arrangement is completed with respect to all the following vehicles (“Authorizing, at the NOC, formation of the platoon, wherein authorizing formation of the platoon includes: specifying a first location at which the platoon may begin; and specifying a second location, beyond the first location, and beyond which platooning is not authorized; the authorizing enabling the lead and following vehicles to form the platoon.” ¶ 50.).
	Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle. Smartt teaches verifying the platoon arrangement and starting the platooning when the verification of the platoon arrangement is verified.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, and Bergquist and include the features of: verifying the platoon arrangement with respect to all the following vehicles; and starting the platooning when the verification of the platoon arrangement is completed with respect to all the following vehicles, as taught by Smartt, because these features are useful for ensuring that vehicles of a platoon are in correct positions prior to starting platooning. In this way, a vehicle platoon may be started in the corrected position before starting, hence avoiding the situation wherein platooning is started with the vehicles in an incorrect arrangement. Accordingly, platoon control is enhanced.

As to claim 15, the combination of Kobayashi, Park, and Funabashi fails to explicitly disclose notifying that the verification of the platoon arrangement is failed with respect to at least one of the following vehicles, when the verification of the platoon arrangement is failed with respect to the at least one of the following vehicles.
	However, Laws teaches notifying that the verification of the platoon arrangement is failed with respect to at least one of the following vehicles, when the verification of the platoon arrangement is failed with respect to the at least one of the following vehicles (“If the authorization to initiate following is not received, or is ambiguous, the system can proceed to a step 1099 that executes one or more fail safe procedures as described above. A fail-safe procedure may include announcing over a cellular or other wireless connection that failure to link has occurred [i.e., authorizing to initiate following is analogous to verifying the platoon arrangement because the authorization involves determining that a vehicle is in the correction formation for platooning—that is, verifying the platoon arrangement—and then proceeding to perform the platooning. Thus, announcing over a wireless connection that failure to link has occurred is analogous to notifying that the verification has failed].” ¶ 66.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle. Smartt teaches verifying the platoon arrangement and starting the platooning when the verification of the platoon arrangement is verified.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, and Bergquist and include the feature of: notifying that the verification of the platoon arrangement is failed with respect to at least one of the following vehicles, when the verification of the platoon arrangement is failed with respect to the at least one of the following vehicles, as taught by Smartt, because this feature may enhance user experience by providing info as to the failure of a platoon arrangement. Accordingly, platoon control is enhanced.

Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Park, in view of Funabashi, in view of Laws, in view of Bergquist, and in view of Smartt as applied to claim 16, further in view of Konrardy et al. (US9940834B1) and in view of Switkes et al. (US20130041576A1); from here on referred to as Konrardy and Switkes ‘576, respectively.

As to claim 17, Kobayashi discloses determining the platooning mode to be a maintain mode (“The platoon organization processor 102 … stores information (platoon information) on the organized platoon 4 in the platoon information DB 153 [i.e., present platoon arrangement may be stored].” ¶ 61. See also FIG. 8., showcasing that present platoon arrangement information may be stored and periodically updated while platooning. “Autonomous driving of the following vehicles 3 may be performed while communicating with the leading vehicle 3 or the preceding vehicle 3 or may be autonomously performed by various sensors [i.e., operating in a platoon autonomously—that is, the longitudinal, lateral, and inter-vehicle distance control are performed by a processor—is analogous to operating in a maintain mode].” ¶ 102.).
	The combination of Kobayashi, Park, Funabashi, Laws, Bergquist, and Smartt fails to explicitly disclose:
	determining the platooning mode to be a manual mode when the inter-vehicle distance is longer than a first reference value; and
	determining the platooning mode to be an autonomous approach mode when the inter-vehicle distance is shorter than a reference value.
However, Konrardy teaches:
	determining the platooning mode to be a manual mode when the inter-vehicle distance is longer than a first reference value (“The recommendation may also be to switch into an autonomous mode when several autonomous vehicles 182.1-182.N on the same road and/or within a predetermined threshold distance of each other are travelling to the same destination. When the autonomous vehicles 182.1-182.N switch into the autonomous mode, they may form a platoon so that the autonomous vehicles 182.1-182.N may follow each other to the destination [i.e., the vehicles are in a manual mode when longer than a preset distance].” Col. 46, ll. 30–40.); and
	determining the platooning mode to be an autonomous approach mode when the inter-vehicle distance is shorter than a reference value (“The recommendation may also be to switch into an autonomous mode when several autonomous vehicles 182.1-182.N on the same road and/or within a predetermined threshold distance of each other are travelling to the same destination. When the autonomous vehicles 182.1-182.N switch into the autonomous mode, they may form a platoon so that the autonomous vehicles 182.1-182.N may follow each other to the destination [i.e., the vehicles may switch into an autonomous approach mode when the inter-vehicle distance is shorter than a preset distance].” Col. 46, ll. 30–40.).
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle. Smartt teaches verifying the platoon arrangement and starting the platooning when the verification of the platoon arrangement is verified. Konrardy teaches determining a platoon mode to be a manual mode when an inter-vehicle distance is longer than a preset distance, and determining a platoon mode to be an autonomous mode when an inter-vehicle distance is shorter than a preset distance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, Bergquist, and Smartt and include the features of: determining the platooning mode to be a manual mode when the inter-vehicle distance is longer than a first reference value; and determining the platooning mode to be an autonomous approach mode when the inter-vehicle distance is shorter than a reference value, as taught by Konrardy, because these features are useful for improving the safety and efficiency of vehicle platooning. For example, switching to autonomous driving when vehicles are within a preset distance may reduce the time needed for a platoon to switch to autonomous driving in contrast to the switching being performed manually. Furthermore, these features may ensure that semi-autonomous platooning is performed when reliable vehicle-to-vehicle communication can be established (e.g., when the platooning vehicles are in close proximity). Accordingly, vehicle platoon control is enhanced.
	The combination of Kobayashi, Park, Funabashi, Laws, Bergquist, Smartt, and Konrardy fails to explicitly disclose determining the platooning mode to be a semi-auto approach mode.
	However, Switkes ‘576 teaches determining the platooning mode to be a semi-auto approach mode  when the inter-vehicle distance is shorter than a reference value (“Using Dm as the safe relative distance in manual mode, and Da as the desired distance in semi-autonomous following mode, and a time Tt for the transition to occur, the target distance may be Dg=Dm+(Da−Dm)*(1−cos(pi*t/Td))/2 for t less than or equal to Td.” ¶ 40.). 
Kobayashi discloses an apparatus for controlling platooning with a processor and a memory, wherein the processor is configured to automatically form a platoon based on platoon arrangement information. Park teaches performing quick-start control over platooning vehicles. Funabashi teaches approving platoon control over following vehicles based on setting information. Laws teaches determining whether platooning is possible based on sensor information and vehicle information from the following vehicles. Bergquist teaches comparing a self-measured speed of a following vehicle and a speed of the following vehicle measured from a second following vehicle, and determining whether a second following vehicle is travelling behind a first following vehicle. Smartt teaches verifying the platoon arrangement and starting the platooning when the verification of the platoon arrangement is verified. Konrardy teaches determining a platoon mode to be a manual mode when an inter-vehicle distance is longer than a preset distance, and determining a platoon mode to be an autonomous mode when an inter-vehicle distance is shorter than a preset distance. Switkes ‘576 teaches determining a platoon mode to be a semi-auto approach mode when an inter-vehicle distance is shorter than a preset distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi, Park, Funabashi, Laws, Bergquist, Smartt, and Konrardy and include the feature of: determining the platooning mode to be a semi-auto approach mode when the inter-vehicle distance is shorter than a reference value, as taught by Switkes ‘576, because this feature improves the safety and efficiency of vehicle platooning. For instance, this feature may ensure that semi-autonomous platooning is performed when reliable vehicle-to-vehicle communication can be established (e.g., when the platooning vehicles are in close proximity). Accordingly, vehicle platoon control is enhanced.
	The combination of Kobayashi, Park, Funabashi, Laws, Bergquist, Smartt, Konrardy, and Switkes ‘576 fails to explicitly disclose the discussion of the relationship between platoon modes and at least more than one reference value—i.e., when the inter-vehicle distance is longer than a second reference value and shorter than the first reference value; when the inter-vehicle distance is longer than a third reference value and shorter than the second reference value, and when the inter-vehicle distance is longer than a fourth reference value and shorter than the third reference value. 
However, as shown above, determining a specific vehicle mode based on a corresponding inter-vehicle distance reference value is well-known in the art and would have been an obvious feature to implement for one of ordinary skill in the art before the effective filing date of the invention. Keeping this in mind, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the determining of modes—as disclosed by Kobayashi and taught by Konrardy and Switkes ‘576, respectively—when the inter-vehicle distance is longer than a second reference value and shorter than the first reference value; when the inter-vehicle distance is longer than a third reference value and shorter than the second reference value, and when the inter-vehicle distance is longer than a fourth reference value and shorter than the third reference value. These features may enable a greater variation of platoon modes for platooning, thus providing optionality to road users or operators for platooning. Accordingly, vehicle platoon control is enhanced. 

As to claim 18, Kobayashi discloses wherein the processor is configured to transmit a command for the platooning mode to all the following vehicles in parallel such that all the following vehicles perform the platooning mode in parallel (“The process of assignment of the vehicle 5 dedicated for personnel transport and the process of accumulation of the number of vehicles 3 may be performed parallel or may be performed sequentially.” ¶ 142.).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668